Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered October 5, 2005. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v McCurty (60 AD3d 1406 [2009]). Present — Smith, J.P., Fahey, Peradotto, Garni and Gorski, JJ.